COURT OF APPEALS
CATHERINE STONE                           FOURTH COURT OF APPEALS DISTRICT                             KEITH E. HOTTLE
  CHIEF JUSTICE                             CADENA-REEVES JUSTICE CENTER                               CLERK OF COURT
KAREN ANGELINI                                 300 DOLOROSA, SUITE 3200
SANDEE BRYAN MARION                          SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                           WWW.4THCOA.COURTS.STATE.TX.US                                 TELEPHONE
REBECA C. MARTINEZ                                                                                      (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                                      FACSIMILE NO.
  JUSTICES                                                                                               (210) 335-2762
                                                   April 01, 2013

       Adriana Benavides Maddox                                     Jesse Guillen
       1015 Scott Street                                            1308 San Agustin
       Laredo, TX 78040                                             Laredo, TX 78040

       Baldemar Garcia, Jr.                                         Julio Garcia Jr.
       602 E. Calton Rd. 2nd Floor                                  5829 Northgate Lane
       P.O. Drawer 6668                                             Laredo, TX 78041
       Laredo, TX 78041
                                                                    James M. McNeel
       Esther Degollado                                             711 Navarro, Suite 600
       District Clerk, Webb County                                  San Antonio, TX 78205
       1110 Victoria, Ste 202
       Laredo, TX 78042                                             Jesus Garza
                                                                    Judge, County Court At Law No. 2
       Guadalupe Castillo                                           Webb County Justice Center
       1407 Washington St.                                          1110 Victoria Street, Suite 404
       P.O. Box 627                                                 Laredo, TX 78040
       Laredo, TX 78040
                                                                    James H. Pearl
       Carlos M. Zaffirini Sr.                                      9311 San Pedro
       1407 Washington Street                                       suite 707
       P.O. Box 627                                                 San Antonio, TX 78216
       Laredo, TX 78040

       RE:    Court of Appeals Number:        04-13-00012-CV
              Trial Court Case Number:        2012CVG001995-C1
              Style: In re Leticia Benavides, Relator

               Enclosed please find the order which the Honorable Court of Appeals has issued in reference to
       the above styled and numbered cause.

              If you should have any questions, please do not hesitate to contact me.

                                                                Very truly yours,
                                                                KEITH E. HOTTLE, CLERK

                                                               _____________________________
                                                               Jennifer Saenz
                                                               Deputy Clerk, Ext. 53221
                                        Fourth Court of Appeals
                                                San Antonio, Texas

                                                        April 1, 2013

                                                   No. 04-13-00012-CV

                                               IN RE Leticia BENAVIDES

                                             Original Mandamus Proceeding 1

                                                          ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

         On January 8, 2013, Relator Leticia Benavides filed a petition for writ of mandamus. The court has
considered Relator’s petition for writ of mandamus, the responses, and the motions filed in this proceeding and
is of the opinion that Relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus
and all other relief sought are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later
date.

           It is so ORDERED on April 1, 2013.


                                                                    _____________________________
                                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this 1st
day of April, 2013.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




           1
          This proceeding arises out of Cause No. 2012CVG001995-CI, styled In the Matter of the Marriage of Carlos Y. Benavides,
Jr. and Leticia R. Benavides, pending in the County Court at Law No. 2, Webb County, Texas, the Honorable Jesus Garza presiding.
                                                       MINUTES
                                                    Court of Appeals
                                             Fourth Court of Appeals District
                                                   San Antonio, Texas


                                                        April 1, 2013

                                                   No. 04-13-00012-CV

                                               IN RE Leticia BENAVIDES

                                             Original Mandamus Proceeding 2

                                                          ORDER

        Sitting:         Catherine Stone, Chief Justice
                         Sandee Bryan Marion, Justice
                         Rebeca C. Martinez, Justice

                 On January 8, 2013, Relator Leticia Benavides filed a petition for writ of mandamus.
        The court has considered Relator’s petition for writ of mandamus, the responses, and the motions
        filed in this proceeding and is of the opinion that Relator is not entitled to the relief sought.
        Accordingly, the petition for writ of mandamus and all other relief sought are DENIED. See
        TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.


        It is so ORDERED on April 1, 2013.

                                                                            /s/Catherine Stone
                                                                            Catherine Stone, Chief Justice


               IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
        court on this 1st day of April, 2013.


                                                                            /s/Keith E. Hottle
                                                                            Keith E. Hottle
                                                                            Clerk of Court




        ENTERED THIS 1ST DAY OF April, 2013.



        2
          This proceeding arises out of Cause No. 2012CVG001995-CI, styled In the Matter of the Marriage of Carlos Y. Benavides,
Jr. and Leticia R. Benavides, pending in the County Court at Law No. 2, Webb County, Texas, the Honorable Jesus Garza presiding.